DETAILED ACTION
This action is in response to the initial filing dated 11/29/2021.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclose statement filed 2/9/2022 is acknowledged and has been considered by the examiner.

Drawings
The drawings were received on 11/29/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by George (US 4494730).
Regarding claim 1, the George reference discloses a valve assembly (see figure 1) comprising:
(a) a cartridge (considered the combination of the reinforcements 54 and the sleeve 45) configured to be removably coupled to a valve body (35) and including a hub (it is considered that the combination of the plates 54 constitutes a hub); and 
(b) a sleeve (45) encapsulating at least a portion of the hub (see at least figure 9 for the sleeve 45 encapsulating at least a portion of the plates 54) and having an internal sleeve surface (71) defining an interior cavity (the plug 50 is received within the interior cavity).

In regards to claim 2, the George reference discloses a plug (50) positioned within the interior cavity and including a plug body having an external plug surface (considered the external surface of the plug 50) configured to sealingly engage the internal sleeve surface.  

In regards to claim 3, the George reference discloses wherein the hub includes an internal hub surface (it is considered that the surface of the plate portion 73 that faces toward the center of the sleeve 45 constitutes the internal hub surface), wherein the internal sleeve surface overlies the internal hub surface (see figure 9 for the sleeve 45 having the internal sleeve surface that overlies the internal hub surface of the plate 73).

In regards to claim 4, the George reference discloses wherein the hub includes an external hub surface (it is considered that the surface of the plate portion 73 that faces away from the center of the sleeve 45 constitutes the external hub surface), wherein the sleeve has an external sleeve surface (it is considered that the surface of the sleeve 45 that faces away from the interior cavity constitutes the external sleeve surface) overlying the external hub surface (see figure 9 for the sleeve 45 having the external sleeve surface that overlies the external hub surface of the plate 73).  

In regards to claim 5, the George reference discloses wherein the hub includes a pair of opposed hub apertures (it is considered that the cross arms 72 define the outer edge of the apertures of the hub as depicted in figures 8-13) extending between the internal and external hub surfaces, wherein the sleeve includes a pair of opposed sleeve apertures (46) aligned with the pair of opposed hub apertures (see figures 8-13).  

In regards to claim 6, the George reference discloses wherein the hub includes a pair of opposed internal rims (it is considered that the radially inward projection of the cross arm 72 defines an internal rim in as much as the radially inward projection of the cross arm forms a rim around the opening of the hub plate 54; see figure 13) extending inwardly from internal hub surface about peripheries of respective hub apertures (see figure 9).  

In regards to claim 7, the George reference discloses wherein the hub includes a pair of opposed external rims (it is considered that the radially outward projection of the cross arm 72 defines an external rim in as much as the radially outward projection of the cross arm forms a rim around the opening of the hub plate 54; see figure 13) extending outwardly from external hub surface about peripheries of respective hub apertures (see figure 9).  

In regards to claim 8, the George reference discloses wherein the hub (54) includes a support frame (it is considered that the plate 73 defines a support frame), wherein the sleeve encapsulates the support frame (see at least figure 8, figure 9 and figure 10 for the sleeve 45 encapsulating the support frame 73).  

In regards to claim 9, the George reference discloses wherein the sleeve (45) includes an outer sleeve portion (it is considered that the portion of the sleeve 45 that is located radially outward of the plate 73 as depicted in figure 9 constitutes an outer sleeve portion) and an inner sleeve portion (it is considered that the portion of the sleeve 45 that is located radially inward of the plate 73 as depicted in figure 9 constitutes an inner sleeve portion) at least partially spaced apart from the outer sleeve portion (it is considered that the inner sleeve portion and the outer sleeve portion are spaced apart from each other by the plate 73), wherein the internal sleeve surface is presented by the inner sleeve portion (see figure 9 for the inner sleeve portion defining the internal sleeve surface), wherein the support frame is captured between the inner and outer sleeve portions (see figure 9).  

In regards to claim 10, the George reference discloses wherein the sleeve (45) includes at least one channel between the inner and outer sleeve portions (it is considered that the space between the inner and outer sleeve portions that receives the plate 73 constitutes the channel), wherein the support frame includes at least one support rib (it is considered that the portion of support frame 73 that surrounds the openings 63 constitute a support rib) received within the at least one channel (see figure 10).  

In regards to claim 11, the George reference discloses wherein the support frame (73) includes at least one slot (64) or opening (63), wherein the sleeve includes at least one connecting portion extending between the inner and outer sleeve portions through the at least one slot or opening (see figure 10 for the material of the sleeve 45 extending through a slot wherein the material extends from the inner sleeve portion and the outer sleeve portion).  

In regards to claim 12, the George reference discloses wherein the sleeve is injection molded onto at least the portion of the hub (see at least col. 8, lines 38-39).  

In regards to claim 13, the George reference discloses wherein the sleeve is constructed of a polymeric material (the sleeve is made of plastic; see col. 8, lines 42-43; the plastic material may be polytetrafluoroethylene; see col. 9, lines 7-10).  

In regards to claim 14, the George reference wherein the sleeve is constructed of at least one of PTFE (col. 9, lines 7-10).

In regards to claim 15, the George reference discloses wherein the cartridge is constructed of a metallic material (the hub 54 are made of metal; see at least col. 8, lines 43-45).  

Regarding claim 18, the George reference discloses a valve assembly comprising: 
(a) a cartridge (considered the combination of the reinforcements 54 and the sleeve 45 and the mounting portion 60) including: 
(i) a mounting portion (60) configured to be removably coupled to a valve body (the portion 60 is received within the grooves 57 of the valve body 35), and 
(ii) a hub portion (it is considered that the combination of the plates 54 constitutes a hub) extending downwardly from the mounting portion; and 
(b) a sleeve (45) at least partially encapsulating the hub portion (see at least figure 9 for the sleeve 45 encapsulating at least a portion of the plates 54) and having an internal sleeve surface (71) defining an interior cavity (the plug 50 is received within the interior cavity).  

In regards to claim 19, the George reference discloses wherein the mounting portion and the hub portion are integrally formed together as a unitary piece (see figure 8-13 for cartridge to be integrally formed as a unitary piece).  

Claim(s) 1-5, 12-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowers et al. (US 6382591).
Regarding claim 1, the Bowers et al. reference discloses a valve assembly (10) comprising:
(a) a cartridge (considered the seat members 20) configured to be removably coupled to a valve body (12) and including a hub (it is considered that the elements 52 constitute a hub); and 
(b) a sleeve (50) encapsulating at least a portion of the hub and having an internal sleeve surface defining an interior cavity (it is considered that the plug 16 contacts the internal sleeve surface of the sleeve 50 with the plug 16 being received within an interior cavity as depicted in figure 2).

In regards to claim 2, the Bowers et al. reference discloses a plug (16) positioned within the interior cavity (see figure 2) and including a plug body having an external plug surface (36) configured to sealingly engage the internal sleeve surface (see figure 2).  

In regards to claim 3, the Bowers et al. reference discloses wherein the hub includes an internal hub surface (it is considered that the surface of the hub 52 that face toward the plug 16 as depicted in figure 2 constitute the internal hub surface), wherein the internal sleeve surface overlies the internal hub surface (see figure 2 for the sleeve 50 having the internal sleeve surface that overlies the internal hub surface of the plate 52).

In regards to claim 4, the Bowers et al. reference discloses wherein the hub includes an external hub surface (it is considered that the surface of the hub 52 that faces away from the plug 16 as depicted in figure 2 constitutes the external hub surface), wherein the sleeve has an external sleeve surface (it is considered that the surface of the sleeve 50 that faces away from the interior cavity constitutes the external sleeve surface) overlying the external hub surface (see figure 2 for the sleeve 50 having the external sleeve surface that overlies the external hub surface of the plate 52).  

In regards to claim 5, the Bowers et al. reference discloses wherein the hub includes a pair of opposed hub apertures (it is considered that the openings through the plates 52 define the apertures of the hub as depicted in figure 2 and figure 6) extending between the internal and external hub surfaces, wherein the sleeve includes a pair of opposed sleeve apertures (considered the openings with the sleeve 50 as depicted in figure 2, figure 5 and figure 6) aligned with the pair of opposed hub apertures (see art least figure 2).  

In regards to claim 12, the Bowers et al. reference discloses wherein the sleeve (50) is injection molded onto at least the portion of the hub (52) (see col. 2, line 49 to col. 3, line 7).  

In regards to claim 13, the Bowers et al. reference discloses wherein the sleeve (50) is constructed of a polymeric material (at least PTFE; see at least col. 9, lines 1-12).

In regards to claim 14, the Bowers et al. reference discloses wherein the sleeve is constructed of at least one of PTFE (at least PTFE; see at least col. 9, lines 1-12).  

In regards to claim 15, the Bowers et al. reference discloses wherein the cartridge (52) is constructed of a metallic material (element 52 can be iron; see at least col. 6, lines 7-8).  

Regarding claim 16, the Bowers et al. reference discloses a method of fixedly securing a sleeve (50) to a cartridge having a support frame (52), the method comprising:
(a) positioning the support frame between a mold cavity and a mold core (see col. 8, lines 20-27); 
(b) directing molten material over the support frame (see col. 8, lines 28-44); 
(c) cooling the molten material to thereby form the sleeve (see col. 8, lines 45-55); and 
(d) removing the support frame with the sleeve from the mold cavity and the mold core (see col. 8, line 56-64).  

In regards to claim 17, the Bowers et al. reference discloses wherein the molten material includes a fluoropolymer (see at least col. 9, lines 1-12).  

Regarding claim 18, the Bowers et al. reference discloses a valve assembly comprising: 
(a) a cartridge (considered the combination of the seat members 20 and plate 42) including: 
(i) a mounting portion (plate 42) configured to be removably coupled to a valve body (12), and 
(ii) a hub portion (it is considered that the elements 52 constitute a hub) extending downwardly from the mounting portion; and 
(b) a sleeve (50) at least partially encapsulating the hub portion and having an internal sleeve surface defining an interior cavity (it is considered that the plug 16 contacts the internal sleeve surface of the sleeve 50 with the plug 16 being received within an interior cavity as depicted in figure 2).

In regards to claim 20, the Bowers et al. reference discloses wherein the mounting portion (42) and the hub portion (52) are separately formed from each other as distinct pieces (see figure 1).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ramakrishnan et al. (US 5901944), George (US 4478388), Sandling (US 4410003) and Sandling (US 4365646) disclose various plug valve assemblies that include composite valve seal assemblies wherein the valve seal assemblies include a sleeve and a hub.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753    

                                                                                                                                                                                                    /MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753